Title: To George Washington from Major General William Heath, 29 May 1779
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston May 29th 1779

I was a Day or two since honour’d wth yours of the 15th enclosing one for the Honble Council of this State respecting the heavy Cannon, the latter I immediately forwarded to Council, & this Morning have recieved their Permission to remove the Cannon. I have directed the Dy Q. M. Genl to do it with all possible Dispatch. One of the Cannon is at Beverly which will cause some little Delay. They will be sent on Slung under Cart Wheels, & the Field Carriages on which they are now mounted, sent on Light, which will prevent their being wrecked.
In a Letter wch I did myself the Honor to address to your Excellency on the 18th of Novr last, agreeable to your preceeding Instructions, I certify’d the Time at which several Officers had resign’d their Commissions, & observed that I had wrote Major Lithgow who lived at the Eastern Extremity of this State, that his Discharge would bear Date from that Time; He did not come to Boston untill the Winter, when he informed me that the Letter did not reach him untill the 5th of Novr & thought that his Discharge ought not to be dated sooner.
Considering his Services & the wound he had recieved I thought it reasonable, and his Discharge bears Date accordingly (Vizt 5th Novr) on the 3d of April I discharg’d Ensign James Otis of Colonel Henry Jackson’s Regt. The 24th of the same Month Lieut. Thomas Lamb of the same Regt, & on the 21st Instant Lieut. John Crosier of Colonel Cranes Regt; each of them produced proper Certificates that they were not indebted to their Regiments.
I do myself the Honor to enclose a Letter from Major Harnage, that Officer with his Lady are really Objects of Compassion; Their whole Conduct since in this State has been strictly honorable. The Lady is in the seventh or eighth Month of her Pregnancy, and has express’d a most ardent Wish, if it were possible to have obtain’d the Assistance of her own Physician, who is with the Troops in Virginia; & that of some Ladies of her Acquaintance who are there also, but the Length of the Journey is so great by Land that in her present Circumstances she dares not encounter it; will therefore remain here.
I also take the Liberty to enclose a sketch of Intelligence which I lately had from a Gentleman from New York, & believe it to be authentick.
I fear the greater Part of the Rice Vessels expected here have fallen into the Hands of the Enemy, as they are still missing. I have the Honor to be wth the greatest Respect Your Excellency’s most Obedient Servant
W. Heath
